                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMUNICATIONS TEST DESIGN,
 INC.,

                        Plaintiff,                         CIVIL ACTION
                                                           NO. 18-4077
             v.

 CONTEC LLC,

                        Defendant.


                                            ORDER

       AND NOW, this 15th day of February, 2019, after consideration of Defendant’s

Motion to Dismiss, or in the Alternative, Transfer or Stay Plaintiff’s Complaint, (ECF

No. 5), Plaintiff’s Response, (ECF No. 9), and Defendant’s Reply, (ECF No. 14), it is

hereby ORDERED that the Motion is GRANTED. The case is dismissed and the

Clerk of Court is instructed to close it.



                                                       BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.
